Citation Nr: 0719783	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  96-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as lumbosacral strain and degenerative joint disease 
of the lumbar spine.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The veteran's claim was remanded by the Board for further 
development in October 2003.  The development has been 
completed and the veteran's claim is now ready for review by 
the Board.

In August 2005, the veteran was sent a statement of the case 
concerning the denials of his claims for service connection 
for hepatitis C and for a skin disability.  The veteran did 
not submit a substantive appeal with respect to these claims 
and these claims are not currently in appellate status before 
the Board.

In April 2006, the RO sent the veteran a letter informing him 
that the Jewish War Veterans no longer represented him.  The 
letter included a list of recognized service organizations 
and an appointment form.  The veteran did not select a new 
representative and therefore represents himself in this case.


FINDING OF FACT

The veteran did not develop a chronic back disability during 
service and his current low back disability has not been 
shown to be related to the two complaints of back pain during 
service, or to any other incident of service.


CONCLUSION OF LAW

A low back disorder, claimed as lumbosacral strain and 
degenerative joint disease of the lumbar spine, was not 
incurred in, or aggravated by, active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

The veteran's claim was initially adjudicated before the 
enactment of The Veteran's Claims Assistance Act of 2000 
(VCAA).  By letters in July 2001 and May 2005, the RO 
notified the veteran of its duty to assist him in obtaining 
pertinent evidence and medical records to support his claim 
as well as requested that he submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has provided testimony before a Hearing Officer and 
before the undersigned Veterans Law Judge.  A January 2007 
supplemental statement of the case informed the veteran that 
records from the USMC Logistics Base Barstow, from the Quang 
Tri Clinic, from the Danang Navy Hospital, from the 3rd 
Marine Air Wing Dispensary, and from the Los Angeles VA 
Medical Center dated in 1971 and 1972, had been requested but 
were unobtainable.  The veteran's Social Security 
Administration records and various non-VA medical treatment 
records have been obtained.  VA outpatient records dated in 
October 2004 and June 2005 indicate that the veteran had 
received private treatment for kidney stones, liver failure, 
and hemothorax.  While these private medical records related 
to kidney stones, liver failure, and hemothorax have not been 
obtained, they are not pertinent to the veteran's lumbar 
spine claim.  The Board is unaware of any additional 
obtainable evidence that is relevant to the veteran's claim.  

The Board recognizes that the record does not include a VA 
medical opinion addressing the etiology of the veteran's 
current lumbar spine disability.  In this regard, VA offered 
the veteran an opportunity to have a VA examination to obtain 
this medical opinion in December 2006.  However, the veteran 
failed to report for the December 2006 VA examination.  A 
January 2007 supplemental statement of the case informed the 
veteran that should he be willing to report for a VA 
examination, he should notify the RO immediately.  The record 
does not reveal that the veteran has requested another VA 
examination.

While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Additionally, 38 C.F.R. § 3.655(b) (2006) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original service connection claim, the 
claim shall be considered based on the evidence of record.

For these reasons, the Board finds that adjudication of the 
veteran's claim may go forward without the requested medical 
opinion.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History

The veteran testified before a hearing officer in June 1996 
that he fell and injured his lower back on a rock in November 
1968.  The veteran reported that he was treated with rest, 
pain pills, and muscle relaxants.  The veteran stated that he 
was given pain killers and muscle relaxants for continued 
back pain during the remainder of his military service.  The 
veteran reported continuous back pain after discharge from 
service.  He asserted that there was no record of treatment 
for his back subsequent to 1971, and prior to 1985, due to 
his being homeless.  He reported that his back was injured 
again when he was hit by a car in 1992.

At his September 2001 hearing before the undersigned Veterans 
Law Judge the veteran reported that he injured his back on 
two occasions during service.  He stated that the first time 
he was knocked over by a mortar shell that blew him down the 
side of a hill.  He reported that the second time he injured 
his back was when he fell out of a helicopter.  The veteran 
asserted that he was taken to a hospital after the fall from 
the helicopter, but that he left the hospital against medical 
advice after one day.  The veteran stated that he had 
received treatment for back disability continuously since 
1971.  

In April 2002 the veteran submitted a copy of a letter he 
wrote while he was in Vietnam.  In the letter the veteran 
stated that he fell on some slippery rocks and sprained his 
back.  The veteran also wrote in the letter that he was given 
pills that did not do him any good and that he just had to 
sit around till he got better.

The veteran's service medical records, which are contained in 
both volumes I and IV of the veteran's claims files, do 
reveal that the veteran was medevaced from the field in 
November 1968 after he slipped and struck his coccyx against 
a rock.  The diagnosis was bruise of coccyx and the veteran 
was put on light duty for seven days.  In September 1971 the 
veteran complained of nonspecific back pain over the 
lumbosacral and cervical spine.  The diagnosis was mild 
musculo-skeletal strain.  The remainder of the service 
medical records, including the October 1971 discharge 
examination report, are silent to any complaints, treatment, 
or diagnosis of a low back disability.  

A May 1972 VA outpatient treatment record indicates that the 
veteran complained of numbness of the lower back.  The 
veteran reported no trauma to the back.  The impression was 
low back pain.  The remainder of the VA treatment records 
from May 1972 deal with nose bleeds and rectal bleeding.

An August 1985 VA outpatient record notes that the veteran 
complained of lower back pain with numbness down the right 
leg.  The veteran reported that he had been in a motor 
vehicle accident in May 1985 with minor back ache after the 
accident.  On follow up in September 1985 it was noted that 
X-rays were negative and the impression was lumbosacral 
strain.  

VA medical records dated from January 1992 to December 1992 
reveal no back complaints.  A June 1992 neurological 
consultation indicates that the veteran was in motor vehicle 
accidents in 1972 and 1987.  In January 1993 the veteran 
reported that he had been awakened by back pain and he denied 
any injury.  He did indicate a nonspecific back injury one 
year previously.  The VA examiner diagnosed low back pain and 
lumbar strain.  Subsequent VA medical records reveal 
complaints of back pain after being hit by a car in March 
1994. 

A June 1995 VA outpatient record indicates that the veteran 
had degenerative joint disease of L4-L5.  The veteran 
reported to the physician that he had had low back pain since 
1968.  

VA, Social Security Administration, and private medical 
records dated from June 1995 onward indicate that the veteran 
has had frequent treatment for low back complaints.  A 
December 2006 VA medical record includes diagnoses of lumbar 
degenerative disc disease and degenerative joint disease.

Analysis

While the veteran claims that his current low back disability 
is due to injuries he experienced during his military 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board further notes that the service medical 
records do not support his assertions that he injured his 
back from falling out of a helicopter or from being knocked 
over by an exploding shell.

The service medical records do confirm that the veteran 
slipped and bruised his coccyx on one occasion during service 
and that he complained of nonspecific pain over the entire 
back in September 1971.  However, the service medical records 
do not reveal that the bruised coccyx or the one time 
complaint of pain over the entire back was indicative of a 
chronic disability of the lumbar spine.  As noted above, no 
back disability was noted on discharge examination.  

While the veteran had a complaint of numbness and back pain 
on one occasion shortly after service, in May 1972, he was 
not shown to have arthritis within a year of discharge from 
service and is therefore not entitled to presumptive service 
connection for his current lumbar spine disability pursuant 
to 38 C.F.R. § 3.309.  The absence of arthritis within a year 
of discharge from service is also supported by the fact that 
X-rays of the lumbar spine in September 1985, more than 13 
years after discharge from service, were negative to 
arthritis.

VA medical records from June 1995 onward have verified that 
the veteran developed degenerative joint disease and 
degenerative disc disease of the lumbar spine.  However, none 
of the medical evidence has attributed the veteran's current 
lumbar spine disability to an injury or to any other incident 
of the veteran's military service.  Since the veteran was not 
shown to have a chronic lumbar spine disability during 
service, since such disability developed many years after 
discharge from service, since several instances of post 
service injuries of the low back have been noted, and since 
there is no medical evidence of a nexus between the veteran's 
current lumbar spine disabilities and service, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for a low back disorder, 
claimed as lumbosacral strain and degenerative joint disease 
of the lumbar spine, is not warranted.


ORDER

Entitlement to service connection for a low back disorder, 
claimed as lumbosacral strain and degenerative joint disease 
of the lumbar spine, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


